Motion Denied; Order filed May 2, 2013




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-13-00071-CV
                              ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                   V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                 On Appeal from the 190th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-23410

                                ORDER
      On April 11, 2013, appellants filed a motion seeking recusal of a panel of
justices on this court. In the motion, appellants asserted that the justices deprived
appellants of their constitutional rights to due process and equal protection.

      Rule 16 of the Texas Rules of Appellate Procedure states that the grounds
for recusal are the “same as those provided in the Rules of Civil Procedure.” Tex.
R. App. P. 16.2. Rule 18b(2) of the Texas Rules of Civil Procedure identifies the
grounds for recusal. Tex. R. Civ. P. 18b(2); McCullough v. Kitzman, 50 S.W.3d
87, 88 (Tex. App.—Waco 2001, pet. denied) (order). It provides, among other
matters that a judge shall recuse himself or herself in a proceeding in which the
judge’s impartiality might reasonably be questioned or he has a personal bias or
prejudice concerning a party. Tex. R. Civ. P. 18b(2)(a), (b).

      Rule 16.3 of the Texas Rules of Appellate Procedure prescribes the
procedure to be followed for recusal of an appellate justice or judge:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in
      the case or certify the matter to the entire court, which will decide the
      motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the
      court to consider the motion as to him or her.

Tex. R. App. P. 16.3(b).

      Pursuant to the procedure set forth in rule 16.3(b), upon the filing of the
recusal motion and prior to any further proceedings in this appeal, each of the
challenged justices of this court considered the motion in chambers. Id. Justices
Kem Thompson Frost, Jeffrey V. Brown, and J. Brett Busby each found no reason
to recuse themselves and certified the matter in writing to the remaining members
of the court en banc. See id. This court then followed the accepted procedure set
out in rule 16.3(b). See Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984);
McCullough, 50 S.W.3d at 88. The justices, except for Justices Frost and Busby,
then deliberated and decided the motion to recuse with respect to each challenged
justice by a vote of the remaining participating justices en banc. No challenged
justice sat with the other members of the court when his or her challenge was
considered. See Tex. R. App. P. 16.3(b); Cannon, 180 S.W.3d at 601.

      Having considered the motion to recuse the panel of justices as to each
challenged justice, and finding no basis for recusal, the motion to recuse and
amended motion to recuse are DENIED, with Justices Frost and Busby not
participating in the en banc proceedings.



                                  PER CURIAM



En Banc. (Frost, J. & Busby, J. not participating in the en banc proceedings).